Citation Nr: 1210675	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  05-38 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, DC


THE ISSUES

1.  Entitlement to service connection for arthritis of the left hip, bilateral ankles, and bilateral legs including as secondary to service-connected residuals of frostbite of the hands. 

2.  Entitlement to service connection for arthritis of the right knee and gouty arthritis of the feet including as secondary to service-connected residuals of frostbite of the hands. 

3.  Entitlement to an effective date earlier than January 8, 1991 for service connection for residuals of frostbite of the hands.  


REPRESENTATION

Appellant represented by:	American Red Cross



ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from July 1947 to August 1968. 

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2004 and October 2005 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran requested a hearing before the Board in Washington, D.C. in a November 2006 substantive appeal.  He withdrew his request in writing in March 2008.  See 38 C.F.R. § 20.702(e) (2011).  

In October 1996, the Board denied entitlement to an earlier effective date for the grant of service connection for residuals of frostbite of the hands.  In a May 2001 decision, the Board concluded its 1996 decision was final and should not be reversed or revised on the basis of clear and unmistakable error (CUE).  As the Veteran has not filed, with specificity, a claim of CUE with regard to the May 2001 Board decision, the issue of CUE in that decision is not currently before the Board.

In June 2008, the Board denied a renewed claim for an effective date earlier than January 8, 1991 for service connection for residuals of frostbite of the hands.  The Veteran appealed this decision to the U.S. Court of Appeals for Veterans Claims (Court).  In December 2009, the Court vacated that portion of the decision because the proper action for the Board should have been to dismiss rather than deny the claim.    

In June 2008, January 2010, and December 2010, the Board remanded the claims for service connection for multiple joint arthritis and for an increased rating for a left knee disorder for further development.  In January 2010, the Board denied an increased rating for the left knee.  As this decision has not been appealed to the Court and is final, the remaining issues before the Board are as captioned above. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

An October 2009 statement from the Veteran raised the issue of entitlement to service connection for sleep apnea, which has not been adjudicated by the RO.  The Board noted this in the January 2010 and December 2010 remands.  To date, no action has been taken.  This issue is again REFERRED to the RO for appropriate action.  

 
FINDINGS OF FACT

1.  There is credible medical evidence that the Veteran does not have a constitutional form of arthritis.  

2.   The Veteran's symptoms of discomfort of the left hip, bilateral ankles, and bilateral legs have not been diagnosed as chronic disorders supported by adequate pathology.  The symptoms first manifested greater than one year after service and are not related to any aspect of service including frostbite of the hands. 

3.   The Veteran was diagnosed with pes planus and spurs and calcification of the right knee in service.  There is insufficient credible medical evidence to rule out an association between the diagnosed disorders in service and the current diagnosed arthritis of the right knee and gouty-arthritis of the feet.  

4.  In August 1999, the Veteran filed a motion for revision of an October 1996 Board decision which denied an effective date prior to January 8, 1991 for the grant of service connection for the residuals of frostbite of the hands on the basis of clear and unmistakable error (CUE).

5.  In May 2001, the Board found no CUE in the October 1996 Board decision which denied entitlement to an effective date prior to January 8, 1991, for the grant of service connection for residuals of frostbite of the hands.

6.  The Veteran's February 2003 claim for an effective date earlier than January 8, 1991 for service connection for residuals of frostbite of the hands is a freestanding claim for an earlier effective date following a final decision.  The claim was not articulated as a motion for revision on specific issues of clear and unmistakable error.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for arthritis of the left hip, bilateral ankles, and bilateral legs have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).  

2.  The criteria for service connection for arthritis of the right knee and gouty arthritis of the feet have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).  

3.  A claim for an effective date prior to January 8, 1991, for the grant of service connection for residuals of frostbite of the hands is legally precluded.  38 U.S.C.A. §§ 5110, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.400, 20.302, 20.1103 (2011); Rudd v. Nicholson, 20 Vet. App. 296 (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In the case of the claim for an earlier effective date for service connection for residuals of frostbite, notice is not required because the law, not the evidence, is dispositive.  Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 2-2004 (March 9, 2004).

Regarding the claim for service connection for arthritis of the right knee, left hip, bilateral ankles, bilateral legs, and gouty arthritis of the bilateral feet (hereafter multiple joint and leg disorders), the RO provided notice that met the requirements except that the notice did not advise the Veteran of the method of assigning a rating and effective date if service connection were to be awarded or the criteria for secondary service connection.  The RO provided information on rating and effective date after the initial decision on the claim in February 2006 and in October 2008.  Although adjudicative documents do not substitute for adequate notice, the RO provided the criteria for secondary service connection in the October 2005 statement of the case and in several subsequent supplemental statements of the case including the most recent supplemental statement in October 2010.  Moreover, in several written statements, the Veteran contended that his multiple joint arthritis was caused or permanently aggravated by frostbite of the hands or directly by exposure to cold weather.  Therefore, the Board concludes that the notice errors are not prejudicial to the Veteran because he had actual knowledge of the criteria for secondary service connection and the methods for assigning ratings and effective dates if warranted. 

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  VA has also obtained medical examinations.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The Veteran served as a U.S. Army administrative specialist with combat service in Korea in 1950-51.  He was awarded the Combat Infantryman's Badge and Purple Heart Medal and retired at the rank of Sergeant First Class.  He contends that he experiences multiple joint arthritis related to exposure to cold weather in Korea or as secondary to service-connected frostbite of the hands.  He contends that an effective date earlier than January 8, 1991 is warranted for service connection for residuals of frostbite of the hands.  

Multiple Joint and Leg Disorders

The Veteran filed a claim for service connection for multiple joint arthritis pertains to the left hip, right knee, bilateral ankles, bilateral legs, and gouty arthritis of the bilateral feet.  Service connection has been granted for frostbite of the bilateral hands and for a left knee disability.  In June 2002, the RO denied service connection for arthritis of the right hip including as secondary to frostbite of the hands.  The Veteran did not express timely disagreement, and the decision became final.  A petition to reopen the claim for the right hip was denied by the RO in October 2004 and by the Board in July 2008.  Therefore, although the theory of entitlement is similar to that contended for the other joints, the issue of service connection for the right hip is not before the Board on appeal.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Certain chronic diseases, such as arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  The Board notes that there was an amendment to the provisions of 38 C.F.R. § 3.310 in 2006.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is rated.  

Service treatment records showed that the Veteran was exposed to severe cold in combat in Korea in December 1950 and was diagnosed with second degree frostbite of both hands.  The Veteran injured his left knee in two training accidents in May 1956 and in September 1957.  In January 1957, an X-ray report referred to a lateral meniscus deficit of both the right and left knees, but the context of the history and treatment including a referral to a December 1956 examination showed that the image was of the left knee.  In 1958, the Veteran was diagnosed with hyperthyroidism and underwent the removal of a parathyroid adenoma.  In February 1961, the Veteran reported the onset of right knee pain, and an X-ray of the right knee showed an early spur formation and calcific densities consistent with Pellegrini-Stieda's disease.  However, a follow up X-ray obtained in July 1961 was normal.  Multiple medical history questionnaires and physical examination reports including a July 1968 retirement examination are silent for any symptoms, diagnoses, or treatment for the multiple joints on appeal including the right knee.  

In March 1969, the Veteran underwent a VA examination for residuals of injury to the left knee and soreness of the toes unrelated to frostbite.  An X-ray of the feet was normal.  

In January 1980, the Veteran was employed as a VA policeman and sought VA treatment after a fall while chasing a suspect.  A screening clinician noted a swollen right knee, but the examining physician referred only to symptoms of the left knee.   Later in the early 1980s, the RO developed of claims for service connection for arthritis of the right knee and bilateral hands as a systemic disease caused by exposure to cold and frostbite.  Two independent medical opinions in January and May 1985 are associated with the claims file.  The physicians concluded that there was no systemic arthritis nor was arthritis of the right knee and hands related to hyperthyroidism.  The physicians observed that frostbite can result in arthritis at the affected joints, in this case the hands, but the delay in the onset of arthritis of the hands indicated that the disease was more likely caused by aging.  However, on reexamination in September 1992, a VA physician found that the arthritis of the hands may have had an onset much earlier and, in the Veteran's case, the frostbite of the hands could have caused the arthritis.  In August 1993, the RO granted service connection for arthritis of the hands as a residual of frostbite.  However, there was no evidence to suggest that frostbite or cold exposure was the cause of a systemic arthritic process.  
The Veteran raised a similar issue in a November 2001 claim for arthritis of the right hip and right thigh.  In March 2002, a VA examiner examined the Veteran and referred to X-ray imaging studies, diagnosed mild arthritis and a bone spur of the right hip, and thigh muscle cramps but concluded that the disorders were not related to frostbite of the hands.  Regrettably, the physician did not provide a detailed rationale.  

The RO received the Veteran's claim for arthritis of the hips, knees, legs, ankles, and gout of both feet in February 2004.  As noted above, service connection for the right hip had been previously denied and not reopened.  In October 2004, the RO denied service connection on a direct basis for the remaining multiple joints and legs because there was no evidence of symptoms related to the joints in service and denied service connection on a secondary basis because the Veteran did not specify the associated service-connected disability that caused or permanently aggravated the claimed joints.  

In September 2005, a VA rheumatology physician noted that the Veteran had generalized joint arthritis and pseudo-gout of the feet but made no comments on the etiology.  In a November 2005 substantive appeal, the Veteran noted that he had severe arthritis from the waist to his feet that he contended was the result of his service in Korea, presumably related to cold weather exposure as he did not indicate a secondary relationship to the service connected left knee.  

In July 2008, the Board remanded the appeal for additional notice and for a VA examination to determine the etiology of the multiple joint arthritis and gouty arthritis of the feet including as secondary to service-connected frostbite of the hands.  The Board directed that the examiner review the entire claims file. 

In May 2009, a VA physician noted a review only of the VA computerized records.  The physician noted that the Veteran had no symptoms of the left hip, ankles, or feet.  The Veteran reported mild pain and cramping of the muscles of the upper and lower legs and recurrent pain in the right knee for the previous three or four years that did not interfere with his employment up to his retirement in 1968.  The Veteran walked with a limp and used a cane for support.  Right knee flexion was less than normal with no instability.  The physician noted that he ordered X-rays but did not comment on the results.  The physician diagnosed lower extremity muscle cramping and right knee pain with no etiology established.  Nevertheless, the physician concluded that the right knee and lower leg symptoms were not likely related to frostbite of the hands.  The physician did not address whether the disorders were directly related to cold exposure or provide any rationale.  

Extensive records of outpatient treatment by a clinic associated with the Veteran's residence in the Armed Forces Retirement Home, a military clinic, and VA clinics have been obtained and associated with the claims file.  The records showed imaging studies, diagnoses, and on-going treatment for arthritis of the right knee and gouty arthritis of the feet but not for disorders of the left hip and bilateral legs and ankles. 

In January 2010, the Board reviewed the development and concluded that the May 2009 examination was inadequate because the entire claims file was not reviewed as directed, because outpatient treatment records showed diagnoses of some joint arthritis not acknowledged by the examiner, and because the examiner provides no conclusions or rationale regarding the etiology of the joint disease.  The Board remanded the appeal for another examination. 

In July 2010, a VA nurse made an electronic record entry on behalf of a VA physician and reported the results of an orthopedic examination performed in June 2010.  The report indicated that the claims file had been reviewed and that the only joint that was subjected to trauma in service was the left knee.  The examiner noted that the Veteran used a cane and was unable to stand for more than 10 to 15 minutes or walk more than a few yards.  The examiner noted no constitutional symptoms of arthritis.  After a physical examination and referral to concurrent X-ray studies, the examiner diagnosed degenerative joint disease of the right knee, a left hip condition with no definitive pathology, bilateral ankle condition with no definitive pathology, and gouty arthritis of the feet.  Regarding a possible relationship to frostbite, the examiner noted, "I cannot resolve this issue without resort to mere speculation."  The examiner then restated his conclusion, "To state that the hx (sic) of frostbite to the Hands in any way contributted (sic) to this process or altered the Natural course of disease would be pure speculation."   It is not clear whether the examiner had insufficient information or medical knowledge to reach a conclusion or just not enough to provide a positive association, thus implying a negative association.  

In December 2010, the Board again remanded the appeal because the examiner did not explain why definitive opinions could not be rendered for those disorders for which there was pathology to support a diagnosis (right knee and feet) and because additional outpatient treatment records had been received that were not available to the examiner at the time of his review.  The Board requested that the examiner or a similarly qualified substitute review the entire claims file and provide additional opinions on the relationship of the right knee and bilateral foot disorders to frostbite of the hands.  

In April 2011, an different VA nurse practitioner noted on behalf of a physician that the claims file was again reviewed.  The VA nurse from June 2010 entered another report on behalf of the same physician who performed the June 2010 examination. 
The physician noted that he performed a literature review and concluded that there is a correlation between deep frostbite and arthritis but that the process is limited to the joint affected by the frostbite damage.  Therefore, the physician concluded that the right knee and feet arthritis were not caused or aggravated by frostbite of the hands.  This opinion is the same as was provided the independent physicians in 1985.  Regarding a direct association between the right knee and bilateral foot disorders and other events in service, the physician noted that there was one abnormal right knee X-ray in service but that subsequent imaging was normal.  The physician also noted that several physical examinations mentioned pes planus.  The physician was unable to provide an opinion but did not clearly explain whether he was unable to reach a conclusion because there was insufficient information or medical knowledge or just not enough to provide a positive association, thus implying a negative association.  

The Board concludes that service connection for arthritis of the left hip, bilateral ankles, and bilateral legs is not warranted but that service connection for right knee and gouty arthritis of the bilateral feet is warranted. 

Although records of clinical treatment from a VA rheumatology clinic refer to the Veteran's generalized arthritis, there is no credible medical evidence of a diagnosis of a systemic or constitutional arthritic disease.  There is also no credible medical evidence that frostbite to the hands causes or aggravates other undamaged joints.  The Board places greatest probative weight on the outpatient clinical reports since 2005 and on the observations of the VA examiner in July 2010 that noted arthritis of the right knee and feet but no constitutional arthritic disease.  The latter examination was found to be inadequate because of opinions on the etiology of the individual joint arthritis but was an adequate assessment to rule out constitutional process.   The Board also places greatest probative weight on the opinions of the independent physicians in 1985 and on the VA physician in April 2011 who concluded that deep frostbite may result in arthritis of the damaged joint but not in unaffected joints.  Therefore, the Board will examine each of the claimed joints separately. 

Left Hip, Bilateral Ankles, and Bilateral Legs

The Board concludes that service connection for the left hip, bilateral ankles, and bilateral leg muscles is not warranted because the Veteran has not been diagnosed with a chronic disease of these joints and muscles and because the symptoms of joint pain and cramping first manifested after service with no continuity since service.  The joint and muscle symptoms were not present after the cold exposure in 1950.  Service treatment records including several physical examinations after cold exposure in 1950 are silent for any symptoms, diagnoses, or treatment of the left hip, ankles, or legs.  None were noted on a March 1968 VA examination shortly after retirement.  Outpatient clinic records from 2004 to 2009 are also silent for any symptoms of these joints or muscles.  Although the Veteran reported to the RO that he experienced arthritic pain from his waist to his feet, a VA physician in May 2009 noted no reports by the Veteran of left hip or bilateral ankle symptoms and that recurrent leg cramps first manifested three to four years earlier.  In June 2010, a VA physician noted the Veteran's reports of left hip and ankle joint pain and leg cramping but found no definitive pathology in imaging studies from which to base a diagnosis of a chronic disorder.  

The Board concludes that there has been substantial compliance with its remand instructions with respect to issues of the left hip, bilateral ankles, and bilateral legs.  The examiner performed a review of the entire claims file and performed a clinical examination of the claimed joints and muscles.  The examiner provided reasons for declining to make diagnoses of chronic disorders and a rationale for his opinion regarding a relationship between frostbite of the hands and the joint and muscle symptoms.  The opinion was consistent with that provided by independent physicians in 1985.  

The Veteran is competent to report his joint and muscle pain as these symptoms are observable by a lay person.  The Board concludes that is reports are credible as they were accepted by clinicians.  However, even if representative of a chronic disorder, first manifested many years after service and have not been associated with the service connected frostbite of the hands or the residuals of a left knee injury.  

Right Knee and Feet

Service treatment records are silent for any report by the Veteran or notation by a clinician of a right knee traumatic injury or symptoms of cold weather damage.  On one occasion in February 1961, a X-ray evaluator noted an early spur and calcifications of the right knee consistent with Pellegrini-Stieda's disease.  However, a follow-up image several months later was normal.  The diagnosis has never been repeated.  Significantly, the Veteran did not report symptoms of the right knee in any physical examination including a July 1968 retirement examination or in a May 1968 VA examination.  

Service treatment records are silent for any reports by the Veteran of symptoms associated with the feet including any symptoms following cold weather exposure in 1950.  There is one diagnosis of third degree pes planus by a physician on a 1952 physical examination.  This observation was not repeated at any time during the remainder of the Veteran's service or on a March 1968 VA physical examination.   

In a May 2009 examination, the Veteran reported the onset of right knee discomfort three to four years earlier.  X-rays in July 2010 confirmed a diagnosed of right knee arthritis.  In April 2011, the same VA physician noted that the only relationship to service was one X-ray in 1961 that showed spurs and calcification but that a second X-ray a few months later was normal.  Gout and arthritis of several bilateral metacarpal joints was diagnosed in outpatient treatment records starting in January 2005.   In July 2008, January 2010, and December 2010, the Board remanded the claims to obtain an examination and opinion on the relationship, if any, of the disorders to any aspect of service.  In the most recent remand, the Board instructed that an explanation must accompany all opinions and if the examiner could not give an opinion without resort to speculation, he or she must state so and explain why a non-speculative opinion cannot be furnished.  The examiner is also asked to identify any outstanding records that might provide a basis for a non-speculative opinion.  

A medical opinion that is inconclusive does not by itself render it inadequate for rating purposes.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010) (providing guidance in determining whether an inconclusive medical opinion is adequate for adjudication purposes.  Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Id at 390.  The inability to opine on questions of diagnosis and etiology cannot be the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have a bearing on the requested opinion.  Id. at 389.  Further, a remand by the Board confers on a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Here, the examiner in May 2009 provided no opinion, and the examiner in June 2010 and April 2011 provided an opinion that the right knee and bilateral foot disorders were not related to frostbite of the hands with a rationale based on literature review.  However, the examiner was unable to provide an opinion on a possible relationship of the right knee to the single X-ray in 1961 or of the feet to the single notation of pes planus in 1952 "without resort to mere speculation."  The examiner did not provide the requested explanation, and the Board is unable to determine whether the examiner could not provide an opinion because the evidence or state of medical knowledge was insufficient or because the very limited evidence in service was not sufficient to conclude that a positive association existed, implying a negative association.  The Board is not inclined to remand these issues for a fourth time.  Although the examination was not adequate nor was there substantial compliance with the instructions of the remand relevant to these issues, the Board concludes that service connection may be granted based on the credible evidence of record.  

There is some credible medical evidence of abnormalities of the right knee and bilateral feet in service.  The abnormalities of right knee spurs and calcifications and pes planus are not of a nature that could be expected to improve or resolve over time.  Even though the Veteran did not report symptoms associated with the right knee or feet for many years, and absent any credible medical opinion to the contrary, the Board will conclude that these abnormalities continued to be present during the intervening years and manifested as arthritis in 2005.  The medical evidence of abnormalities of the right knee and bilateral feet in service is extremely limited and a VA physician was unable on two occasions to provide either a positive or negative opinion on a relationship to service.  Therefore, resolving all doubt in favor of the Veteran, the Board concludes that service connection for arthritis of the right knee and gouty arthritis of the bilateral feet is warranted because there were abnormalities in service that were unresolved and were later diagnosed as chronic disorders.  

Earlier Effective Date for Service Connection for Frostbite of the Hands

In an August 1985 decision, the Board denied the Veteran's initial claim for service connection for residuals of frostbite of the hands.  The Veteran applied to reopen his claim in January 1991.  In an August 1993 rating decision, the RO awarded service connection for residuals of frostbite of the hands and assigned an initial 10 percent rating, effective January 8, 1991, the date of his reopened service-connection claim.  The Veteran appealed both the assigned effective date and disability rating to the Board.  In an October 1996 decision, the Board denied the Veteran's claim of entitlement to an effective date prior to January 8, 1991, for the grant of service connection for residuals of frostbite of the hands.  The Board remanded the issue of an increased rating for the residuals of frostbite of the hands to the RO for further development.  Subsequently, the RO allowed an increased (20 percent) rating for residuals of frostbite of the hands.  The issue of entitlement to an increased rating for the service-connected residuals of frostbite of the hands is not currently on appeal.

In August 1999, the Veteran filed a motion for revision on the basis of clear and unmistakable error (CUE)of the October 1996 Board decision which denied an effective date prior to January 8, 1991 for the grant of service connection for the residuals of frostbite of the hands.  In a May 2001 decision, the Board found no CUE in the October 1996 Board decision.  The Veteran did not file a timely appeal to the Court.  Thus, the May 2001 Board decision is final.  See 38 C.F.R. § 20.1100.

In February 2003, the Veteran submitted a claim for an earlier effective date for the grant of service connection for residuals of frostbite of the hands.   

Once there is a relevant final decision on an issue, there cannot be a "freestanding claim" for an earlier effective date.  Rudd v. Nicholson, 20 Vet. App. 296 (2006); see Andrews v. Nicholson, 421 F.3d 1278 (Fed. Cir. 2005); Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002) (en banc); see also Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005). 

The only way the Veteran could attempt to overcome the finality of the May 2001 Board decision - in an attempt to gain an earlier effective date - is to request a revision of that decision based on CUE.  See Cook, 318 F.3d at 1339; see also 38 U.S.C.A. § 5109A (a) (West 2002) ("a decision by the Secretary . . . is subject to revision on the grounds of clear and unmistakable error.  If evidence establishes the error, the prior decision shall be reversed or revised.").  However, once there is a final decision on a motion for revision of a Board decision on the basis of CUE, that prior Board decision is not longer subject to revision on the grounds of CUE.  Subsequent motions relating to that Board decision on that issue must be dismissed with prejudice.  38 C.F.R. § 20. 1409(c) (2011).  

Neither the Veteran nor his representative has asserted that the May 2001 Board decision contained CUE.  As such, the Veteran's current claim is not a claim that there was CUE with a past decision, but rather a "freestanding claim" for an earlier effective date.  In July 2008, the Board denied a claim for an effective date earlier than January 8, 1991, for the grant of service connection for residuals of frostbite of the hands because the Veteran did not articulate a claim for CUE in an earlier decision and because there is no legal basis for a free standing claim for an earlier effective date following a final decision.  In a December 2009 Memorandum Decision, the Court dismissed the Veteran's appeal but vacated the Board's decision noting that the claim should have been dismissed rather than denied.  

In the absence of CUE, the decision denying an effective date prior to January 8, 1991, for the grant of service connection for residuals of frostbite of the hands is final.  38 C.F.R. §§ 3.105(a), 20.1100 (2007); see also Rudd, 20 Vet. App. 296.  Thus, the Veteran is legally and factually precluded from receiving an effective date earlier than January 8, 1991, for the grant of service connection for residuals of frostbite of the hands.  


ORDER

Service connection for arthritis of the left hip, bilateral ankles, and bilateral legs is denied. 

Service connection for arthritis of the right knee and bilateral feet is granted, subject to the legal criteria governing the payment of monetary benefits.

The appeal of a claim for an effective date earlier than January 8, 1991, for the grant of service connection for residuals of frostbite of the hands is dismissed.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


